DETAILED ACTION
This office action is in response to the communication received on October 24, 2022 and the request for continued examination received on November 4, 2022 concerning application No. 16/338,884 filed on April 2, 2019.
	Claims 23-35 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 and November 4, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 10/24/2022 regarding the claim objections have been fully considered. Claims 3-5 and 13 have been canceled, therefore the claim objections have been withdrawn.
Applicant's arguments filed 10/24/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments on pg. 8-9 that the prior art fails to teach “select a default setting of a two-plane imaging mode, wherein the default setting comprises: ... an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default" and "receive a manual adjustment configured to modify the second image plane such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range; and control, based on the manual adjustment and not the default setting, the array of imaging elements to obtain imaging signals associated with the modified second image plane”, examiner respectfully disagrees. [0020] of Gerard teaches “the processor 116 controls which of the elements 104 are active and the shape of a beam emitted from the probe 106” and [0026], “the processor 116 controls the probe 106 to acquire multi-plane data” which reads on selecting the default setting of a two-plane imaging mode because the processor is controlling where the beams are emitted from the probe. [0026] further discloses the processor controls the probe to acquire “two or more planes at preset orientations” any locations (angles) of the plane outside of the preset orientations is considered the exclusion range and because each of the planes are at a preset orientation the planes are outside of the exclusion angle range by default. [0031]-[0032] of Gerard then discloses the user adjusts the orientation of the first plane which automatically changes the orientation of the second plane to maintain a fixed relationship. Meaning by changing the first plane orientation the user is also manually changing the second plane orientation. [0038] and fig. 4B of Gerard show that the change in orientation of the second imaging plane is no longer at the preset orientation and is therefore inside the exclusion angle range. Additionally it would also be possible to adjust the second angle to that of the default first angle making the angle of the second angle outside the exclusion angle range.
Claim Objections
Claims 26 and 33 is objected to because of the following informalities:  
Claim 26, line 7, “based the plurality” should read “based on the plurality”
Claim 33, line 6, “a modified second” should read “the modified second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller) in view of Peszynski et al. (US6592520, hereinafter Peszynski), Levy (US 2009/0030317), and Gerard et al. (US 20140013849, hereinafter Gerard).
Regarding claim 23, Miller teaches a system (Abstract), comprising: 
an intraluminal imaging device (Abstract) comprising an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a processor ([0180], “control processor 140”) configured for communication with the intraluminal imaging device ([0081] discloses the entire imaging system is controlled by the control processor meaning the processor is in communication with the intraluminal imaging device), wherein the processor is configured to: 
perform a two-plane imaging mode (fig. 7-7A), wherein the imaging mode comprises: 
a first angle for a first image plane ([0084], [0085], [0089], [0090], fig. 7, describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal); 
a second angle for a second image plane ([0084], [0085], [0089], [0090], fig. 7, describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal), wherein the first angle and the second angle are different from one another (fig. 7 shows the front view 286 is located on the x-axis while the side views 291-292 are located on the y-axis meaning each of the views is at a different angle);
control, the array of imaging elements to obtain imaging signals associated with the first image plane and imaging signals associated with the second image plane ([0094]-[0095] discloses the control processor 140 controls beamformer 200 to scan the image sector. The obtained signals are for the view angles shown in fig. 7 and discussed above); 
receive a manual adjustment configured to modify the second image plane ([0115] discloses the processor 140 receives signal from a clinician to change one of the projection views which include the second image plane 291, 292); 
control, based on the manual adjustment and not a default setting, the array of imaging elements to obtain imaging signals associated with the modified second image plane ([0115], “the clinician can electronically change…to perform another scan”, therefore the new scan is based on the manual input from the clinician).
Miller does not specifically teach the system is configured to be advanced through a blood vessel of a patient.
However,
Peszynski in a similar field of endeavor teaches an intraluminal imaging device (Abstract) that is configured to be advanced through a blood vessel of a patient (Abstract, “an ultrasound system and method for intravascular imaging”) and comprising an array of imaging elements (Abstract, 42 in fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller to have the system be configured to be advanced through a blood vessel of a patient. the motivation to make this modification is in order to diagnose and located diseases or lesions within blood vessels or to assess therapy, as recognized by Peszynski (col. 2, lines 22-49).
Miller in view of Peszynski does not specifically teach the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. 
However,
Levy in a similar field of endeavor teaches an intraluminal imaging device (Abstract, “the ultrasonic imaging devices may be embodied in endoscopes”) comprising an array of imaging elements (30 in fig. 1 and 130 in fig. 3), wherein the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis
 ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the axial direction making it the long axis which is perpendicular to the short axis (rows)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski to have the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. The motivation to substitute the known technique of having the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis of Levy for the known array of Miller in order to obtain the predictable results of allowing a larger aperture to be incorporated into a relatively narrow device, therefore increasing the imaging range of the relatively narrow device. 
Miller in view of Peszynski and Levy does not specifically disclose the processor is configured to: select a default setting of a two-plane imaging mode, wherein the default setting comprises: the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis; and an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default; obtain imaging signals based on the default setting; and wherein the manual adjustment changes the second image plane such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range.
However,
Gerard in a similar field of endeavor teaches the processor is configured to: select a default setting of a two-plane imaging mode ([0020] “the processor 116 controls which of the elements 104 are active and the shape of a beam emitted from the probe 106” and [0026], “the processor 116 controls the probe 106 to acquire multi-plane data”), wherein the default setting comprises: 
the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis ([0028] and fig. 3B disclose the long axis of the transducer 302 corresponds to the azimuth direction 310 and the short axis corresponds to the elevation direction 312. [0034]-[0035] and Fig. 4A shows that the first line 406 which represents the first plane 304 is rotated 5 degrees from the azimuth direction and second line 416 is rotated from the 115 degrees from the azimuth direction. Meaning the first and second angles are oblique to at least the long or short axis); and 
an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default ([0026] discloses that the processor controls the probe to acquire “two or more planes at preset orientations” any locations (angles) of the plane outside of the preset orientations is considered the exclusion range), wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default ([0026] because the orientations of the planes are preset the angles of the planes are outside of the exclusion angle range by default); 
obtain imaging signals based on the default setting ([0026] the processor controls the system to “acquire the multi-plane data of the desired planes” at the preset orientations); and 
wherein the manual adjustment changes the second image plane ([0031]-[0032] discloses the user adjusts the orientation of the first plane which automatically changes the orientation of the second plane to maintain a fixed relationship. Meaning by changing the first plane orientation the user is also manually changing the second plane orientation) such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range ([0038] and fig. 4B show that the change in orientation of the second imaging plane is no longer at the preset orientation and is therefore inside the exclusion angle range. Additionally it would also be possible to adjust the second angle to that of the default first angle making the angle of the second angle outside the exclusion angle range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski and Levy to have the processor be configured to: select a default setting of a two-plane imaging mode, wherein the default setting comprises: the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis; and an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default; obtain imaging signals based on the default setting; and wherein the manual adjustment changes the second image plane such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range. The motivation to apply the known technique of having a default setting for the imaging planes of Gerard to the system of Miller in view of Peszynski and Levy would be to allow for the predictable results of reducing the need for the user to input starting locations for the multiple imaging planes, thereby reducing the overall time needed for the procedure and allowing a less experienced user to use the system. 
	
Regarding claim 24, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller further teaches the intraluminal imaging device comprises: a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) comprising a proximal portion (36 in fig. 1) and a distal portion (32 in fig. 1); and 
an imaging assembly (42 in fig. 1) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), wherein the imaging assembly comprises: 
the array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to beamform the imaging signals associated with the first image plane and the imaging signals associated with the second image plane ([0084], [0085], [0089], [0090], describe the transmission/reception of signals to and from the front and side projection views. [0094]-[0095] discloses the control processor 140 controls beamformer 200 to scan the image sector. The obtained signals are for the view angles shown in fig. 7 and discussed above).
Regarding claim 25, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 24, as set forth above. Miller further teaches the micro-beamformer IC includes a plurality of microchannel delay lines that are configured to apply a plurality of predetermined delays to the imaging signals associated with the first image plane and the imaging signals associated with the second image plane ([0085] explains how each receive processor 220i includes a delay line that delays the transducer signal and adds the delayed signal before sending the signal to a receive beamformer. [0094]-[0095] discloses the control processor 140 controls beamformer 200 to scan the image sector. The obtained signals are for the view angles shown in fig. 7 and discussed above).
Regarding claim 28, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller further teaches the first angle and the second angle are perpendicular (fig. 7 shows the first view 286 is located on the x-axis and the second view 291,292 is located on the y-axis making the two views perpendicular).
Regarding claim 30, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Levy further teaches the axial direction of the array of imaging elements is aligned with the long axis ([0053], fig. 3 shows the aperture has 5 rows and 7 columns and that the length is aligned with the longitudinal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Miller in view of Peszynski, Levy and Gerard to have the axial direction of the array of imaging elements be aligned with the long axis. The motivation to make this modification is in order to have the imaging planes be referenced to the longitudinal axis, as recognized by Levy ([0008]).
Regarding claim 31, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller further teaches the array of imaging elements comprise a phased array,
wherein the imaging signals associated with the first image plane and the imaging signals associated with the second image plane comprise ultrasound signals ([0025], “the transducer array and the beamformers are constructed to operate in a phased array mode and acquire the ultrasound data”, because the transducer array is constructed to acquire ultrasound data the imaging signals associated with the first and second plane comprise ultrasound signals).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Peszynski, Levy, and Gerard as applied to claims 23 above, and further in view of Seward et al. (US 6,171,247, hereinafter Seward).
Regarding claim 26, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller further teaches the micro-beamformer IC is further configured to beamform a plurality of imaging signals received by the array of imaging elements ([0013], lines 5-7, “the two dimensional ultrasonic imaging system acquires a plurality of two-dimensional images”).
Miller in view of Peszynski, Levy, and Gerard does not teach the plurality of imaging signals are associated with a plurality of groups of imaging signals, wherein each group of the plurality of groups of imaging signals is associated with a plane between the first image plane and the second image plane, wherein the processor is configured to generate a three-dimensional (3D) volume image based on the plurality of groups of imaging signals. 
However,
Seward in a similar field of endeavor teaches beamforming a plurality of groups of imaging signals (col. 4, lines 57-58, “the multiplane ultrasound transducer 46 transmits a plurality of sequential tomographic image planes 48”) wherein each group of the plurality of groups of imaging signals are associated with a plane between a start plane and an end plane (col. 4, lines 60-66, the array 46 being rotated through an arc up to 360 degrees means that the array 46 is able to rotate through the 90 degrees between the first plane and second plane and obtain a plurality of planes between the two planes. Although Seward does not specifically teach setting a first plane and a second plane it would be obvious to combine the teaches of Seward with the plane setting of Miller);  
wherein the processor is configured to generate a three-dimensional (3D) volume image based on the plurality of groups of imaging signals (col. 4, line 66 – col. 5, line 1, “the series of planes 48 can be electronically coalesced into a column suitable for the making of 3-dimensional images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski, Levy, and Gerard to have the plurality of imaging signals be associated with a plurality of groups of imaging signals, wherein each group of the plurality of groups of imaging signals is associated with a plane between the first image plane and the second image plane, wherein the processor is configured to generate a three-dimensional (3D) volume image based on the plurality of groups of imaging signals. The motivation to make this modification is in order to obtain a plurality of ultrasound images for a desired area of a region of interest and generate a volume image for the desired area of the region of interest, as recognized by Seward (col. 4, lines 55-57).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Peszynski, Levy, and Gerard as applied to claims 23 above, and further in view of Lundberg et al. (US 2005/0281444, hereinafter Lundberg).
Regarding claim 27, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller in view of Peszynski, Levy and Gerard does not specifically teach the processor is configured to control the array of imaging elements to simultaneously obtain the imaging signals associated with the first image plane and the imaging signals associated with the second imaging plane.
However,
Lundberg in a similar field of endeavor teaches a processor (the electronic circuitry of system 100 in fig. 1) configured to control the array of imaging elements to simultaneously obtain the imaging signals associated with the first image plane and the imaging signals associated with the second imaging plane ([0036] “the object is scanned substantially simultaneously along the two scan planes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski, Levy and Gerard to have the processor be configured to control the array of imaging elements to simultaneously obtain the imaging signals associated with the first image plane and the imaging signals associated with the second imaging plane. The motivation to apply the known technique of having the processor be configured to control the array of imaging elements to simultaneously obtain the imaging signals associated with the first image plane and the imaging signals associated with the second imaging plane of Lundberg to the system of Miller in view of Peszynski, Levy and Gerard would be to allow for the predictable results of decreasing the time of the imaging procedure, thereby making the procedure more efficient.

Claims 29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Peszynski, Levy, and Gerard as applied to claims 23 above, and further in view of Salgo et al. (US 20030097067, hereinafter Salgo).
Regarding claim 29, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller in view of Peszynski, Levy and Gerard does not specifically teach the first angle comprises +45 degree relative to the long axis and the second angle comprises -45 degree relative to the long axis.
However,
Salgo in a similar field of endeavor teaches the first angle comprises +45 degree relative to the long axis and the second angle comprises -45 degree relative to the long axis (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at +45 degree and the second plane is at -45 degree given the placement of the drawn axis, the zero degree line represents the long axis.).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski, Levy and Gerard to have the first angle comprises +45 degree relative to the long axis and the second angle comprises -45 degree relative to the long axis. The motivation to make this modification is in order to provide an optimal position for the two planes so that the device can generate a volume image rapidly, as recognized by Salgo ([0039]).

Regarding claim 32, Miller in view of Peszynski, Levy and Gerard teaches the system of claim 23, as set forth above. Miller further teaches the processor is configured to: generate ([0089], “the imaging system can generate and display several unique views) a first image based on the imaging signals associated with the first image plane (286 in fig. 7 and fig. 12A) and a second image based on the imaging signals associated with the second image plane (291, 292 in fig. 7 and fig. 12B); and 
output the first image and the second image to a display (fig. 7 and [0090] shows displaying multiple images adjacent to one another).
Miller in view of Peszynski, Levy and Gerard teaches does not specifically teach the first image and the second image comprise a same resolution.
However,
Salgo in a similar field of endeavor teaches the first image and the second image comprise a same resolution (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at +45 degree and the second plane is at -45 degree given the placement of the drawn axis, the zero degree line represents the long axis. [0060] of the present applications specification discloses that when the absolute value of the angles for both planes (45 degrees) in relation to the long axis is equal the resolution is comparable. Therefore by having the first plane lie at +45 degrees to the long axis and the second plane lie at -45 degrees to the long axis the planes of Salgo have the same resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski, Levy and Gerard to have the first image and the second image comprise a same resolution. The motivation to apply the known technique of having the default setting of the imaging mode comprise the first oblique angle and the second oblique angle such that the first image and the second image comprise a same resolution of Salgo to the method of Miller in view of Peszynski, Levy and Gerard would be to compare the resolution of the two planes when the resolutions are supposed to be the same in order to determine whether there are any underlying issues with the transducer.

Regarding claim 33, Miller in view of Peszynski, Levy, Gerard and Salgo teaches the system of claim 32, as set forth above. Miller further teaches the processor is configured to output, to the display, a modified second image based on the imaging signals associated with the modified second image plane ([0090]-[0091] and fig. 7A disclose displaying the modified second image 291A, 292A), wherein, when the second angle is changed based on the manual adjustment to be the different one of the second plurality of angles (As set forth above Gerard teaches it is well known in the art to manual adjust the second angle to an angle that is outside of the exclusion angle range), the first image and a modified second image comprise different resolutions (fig. 7A shows the adjusted first angle is at 30 degrees making the second angle 291A, 292A at -60 degrees because the views are perpendicular to one another as taught above. [0060] of the present applications specification discloses that when the absolute value of the angles for both planes (45 degrees) in relation to the long axis is equal the resolution is comparable, therefore because the angles are different the resolution of the generated images is also different).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Peszynski, Levy, Gerard, and Salgo as applied to claims 32 above, and further in view of Lundberg.
Regarding claim 34, Miller in view of Peszynski, Levy, Gerard and Salgo teaches the system of claim 32, as set forth above. Miller further teaches the processor is configured to: generate a third image based on the imaging signals associated with the third image plane ([0089], “the imaging system can generate and display a top projection view 337”), and output, to the display, a third image adjacent to at least one of the first image or the second image (fig. 7-7A shows all three plane views (front view, top/bottom view, and (right/left side view) being displayed on the same screen, and claim 58).
Miller in view of Peszynski, Levy, Gerard and Salgo does not specifically teach the processor is configured to: control the array of imaging elements to obtain imaging signals associated with a third image plane aligned with the long axis; and generate a third image based on the imaging signals associated with the third image plane aligned with the long axis.
However,
Lundberg in a similar field of endeavor teaches a processor configured to: control the array of imaging elements to obtain imaging signals associated with a third image plane aligned with the long axis ([0036], “the object is scanned…along the three scan planes”. [0022] discloses one of the planes is associated with 0 degrees which is the axial plane of the ultrasound probe)); and 
generate a third image based on the imaging signals associated with the third image plane aligned with the long axis ([0026], “all three views of the human heart may be shown simultaneously in real time…of the computer display 124”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Miller in view of Peszynski, Levy, Gerard and Salgo to have the third plane aligned with the axial direction of the aperture. The motivation to apply the known technique of having the third plane aligned with the axial direction of the aperture of Lundberg to the method of Miller in view of Peszynski, Levy, Gerard and Salgo would be to allow for the predictable results of acquiring more than two views of the region of interest in the axial direction thereby reducing the number of total image sequences need to be taken.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller) in view of Levy (US 2009/0030317) and Gerard et al. (US 20140013849, hereinafter Gerard).
Regarding claim 35, Miller teaches a method comprising:
	performing, with a processor ([0180], “control processor 140”) in communication an intraluminal imaging device ([0081] discloses the entire imaging system is controlled by the control processor meaning the processor is in communication with the intraluminal imaging device) comprising an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”), a two-plane imaging mode (fig. 7-7A), wherein the default setting comprises: 
a first angle for a first image plane ([0084], [0085], [0089], [0090], fig. 7, describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal); 
a second angle for a second image plane ([0084], [0085], [0089], [0090], fig. 7, describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal),  wherein the first angle and the second angle are different from one another (fig. 7 shows the front view 286 is located on the x-axis while the side views 291-292 are located on the y-axis meaning each of the views is at a different angle); and 
an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default; 
controlling, with the processor, the array of imaging elements to obtain imaging signals associated with the first image plane and imaging signals associated with the second image plane ([0094]-[0095] discloses the control processor 140 controls beamformer 200 to scan the image sector. The obtained signals are for the view angles shown in fig. 7 and discussed above); 
receiving, with the processor, a manual adjustment configured to modify the second image plane ([0115] discloses the processor 140 receives signal from a clinician to change one of the projection views which include the second image plane 291, 292); and 
controlling, with the processor, the array of imaging elements to obtain imaging signals associated with the modified second image plane, based on the manual adjustment and not a default setting ([0115], “the clinician can electronically change…to perform another scan”, therefore the new scan is based on the manual input from the clinician).
Miller does not specifically teach the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. 
However,
Levy in a similar field of endeavor teaches the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis
 ([0053], fig. 3 shows that the aperture has 5 rows and 7 columns and that the length (columns) of the aperture is aligned with the axial direction making it the long axis which is perpendicular to the short axis (rows)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis. The motivation to substitute the known technique of having the array of imaging elements comprises an asymmetric shape with a long axis and a short axis perpendicular to the long axis of Levy for the known array of Miller in order to obtain the predictable results of allowing a larger aperture to be incorporated into a relatively narrow device, therefore increasing the imaging range of the relatively narrow device.
	Miller in view of Levy does not specifically disclose selecting, with a processor, a default setting of a two-plane imaging mode, wherein the default setting comprises an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default; obtain imaging signals based on the default setting; the manual adjustment changes the second image plane such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range; and wherein the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis.
However,
Gerard in a similar field of endeavor teaches selecting, with a processor a default setting of a two-plane imaging mode ([0020] “the processor 116 controls which of the elements 104 are active and the shape of a beam emitted from the probe 106” and [0026], “the processor 116 controls the probe 106 to acquire multi-plane data”), wherein the default setting comprises: 
an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default ([0026] discloses that the processor controls the probe to acquire “two or more planes at preset orientations” any locations (angles) of the plane outside of the preset orientations is considered the exclusion range), wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default ([0026] because the orientations of the planes are preset the angles of the planes are outside of the exclusion angle range by default); 
obtaining imaging signals based on the default setting ([0026] the processor controls the system to “acquire the multi-plane data of the desired planes” at the preset orientations);
the manual adjustment changes the second image plane ([0031]-[0032] discloses the user adjusts the orientation of the first plane which automatically changes the orientation of the second plane to maintain a fixed relationship. Meaning by changing the first plane orientation the user is also manually changing the second plane orientation) such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range ([0038] and fig. 4B show that the change in orientation of the second imaging plane is no longer at the preset orientation and is therefore inside the exclusion angle range. Additionally it would also be possible to adjust the second angle to that of the default first angle making the angle of the second angle outside the exclusion angle range); and
the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis ([0028] and fig. 3B disclose the long axis of the transducer 302 corresponds to the azimuth direction 310 and the short axis corresponds to the elevation direction 312. [0034]-[0035] and Fig. 4A shows that the first line 406 which represents the first plane 304 is rotated 5 degrees from the azimuth direction and second line 416 is rotated from the 115 degrees from the azimuth direction. Meaning the first and second angles are oblique to at least the long or short axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller in view of Levy to select, with a processor, a default setting of a two-plane imaging mode, wherein the default setting comprises an exclusion angle range defined by a first plurality of angles inside the exclusion angle range that the first image plane and the second image plane are excluded from imaging by default, wherein the first angle and the second angle are each one of a second plurality of angles outside of the exclusion angle range by default; obtain imaging signals based on the default setting; the manual adjustment changes the second image plane such that the second angle is changed to be: one of the first plurality of angles inside the exclusion angle range; or a different one of the second plurality of angles outside the exclusion angle range; and wherein the first angle and the second angle are oblique angles relative to at least one of the long axis or the short axis. The motivation to apply the known technique of having a default setting for the imaging planes of Gerard to the method of Miller in view of Peszynski and Levy would be to allow for the predictable results of reducing the need for the user to input starting locations for the multiple imaging planes, thereby reducing the overall time needed for the procedure and allowing a less experienced user to use the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793